3. The RENTER can make an advanced payment upon signing this agreement. 4. This agreement is made for a term of one year from the date above written. 4. The equipment shall be returned to OWNER at the RENTER’s risk, cost and expense. 5. No allowance will be made for any rented equipment or portion thereof which is claimed not to have been used. Acceptance of returned equipment by OWNER does not constitute a waiver of any of the rights OWNER has under the rental agreement.    6. RENTER indemnifies and holds OWNER harmless for all injuries or damage of any kind for repossession and for all consequential and special damages for any claimed breach of warranty.   7. These terms are accepted by the RENTER upon delivery of the terms to the RENTER or the agent or other representative of RENTER.   8. Both parties can amend this agreement. Additional information can be added as an Exhibit to this agreement and it has to be signed by both parties. Date: March 9, 2016 Signatures /s/ Alinas Popirus RENTER Active Holidays TA Signatures /s/ Denis Razvodovskij OWNER Newmarkt Corp.  Equipment Rental Agreement • Page2 of 4 Exhibit 1 Dated: March 9, 2016 Exhibit 1 to the Equipment Rental Agreement Nr.# 030920-16, dated: March 9, 2016 Price List of the offered service to the Renter: Nr. ITEM Price per hour, € Price per half-day, € Price per day, € Price per weekend, € 1. Adult bicycle 15 30 45 85 2. Kids bicycle 12 25 40 75 3. Segway 20 80 150 - 4. Safety equipment 1 5 8 16 Peak season: May-September Nr. ITEM Price per hour, € Price per half-day, € Price per day, € Price per weekend, € 1. Adult bicycle 18 34 50 90 2. Kids bicycle 15 29 45 85 3. Segway 25 85 154 - 4. Safety equipment 1 5 8 16 The prices in this Agreement can be converted to USD currency, fixed by the Bank of Lithuania on the day of the payment. Date March 9, 2016 Signatures /s/ Alinas Popirus RENTER: Active Holidays TA Signatures /s/ Denis Razvodovskij OWNER: Newmarkt Corp. Equipment Rental Agreement • Page3 of 4 Exhibit 2 Dated: March 9, 2016 Exhibit 2 to the Equipment Rental Agreement Nr.# 030920-16, dated: March 9, 2016 The OWNER has expanded the range of the offered equipment to the RENTER as following: EQUIPMENT RENTED ITEM 1. Adult bicycle 2. Kids bicycle 3. Segway Date March 9, 2016 Signatures /s/ Alinas Popirus RENTER: Active Holidays TA Signatures /s/ Denis Razvodovskij OWNER: Newmarkt Corp. Equipment Rental Agreement • Page4 of 4
